Filed 4/4/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 45







In the Matter of C.J.S. for Name Change



Rozalyn Rinde, 		Petitioner and Appellee



v.



Glenn Stegman, 		Respondent and Appellant







No. 20120370







Appeal from the District Court of Pembina County, Northeast Judicial District, the Honorable Donovan J. Foughty, Judge.



AFFIRMED.



Per Curiam.



Todd D. Burianek, 53 West 5th Street, Grafton, ND 58237, for petitioner and appellee; submitted on brief.



Glenn Stegman, self-represented, P.O. Box 5521, Bismarck, ND 58506-5521, respondent and appellant; submitted on brief.

Matter of C.J.S.

No. 20120370



Per Curiam.

[¶1]	
Glenn Stegman appealed from a district court judgment changing his minor child’s surname.  On appeal, Stegman argues the notice of hearing was insufficient because the instructions to appear by telephone were confusing and vague, and the district court erred because it did not find there was a proper and reasonable cause for the name change and did not find that the name change was in the best interests of the child.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom